Per Curiam.

In view of the determination in another action that defendant’s policy did not insure against liability for injuries to plaintiff’s wife, from whom he was separated (Crilley v. Allstate Ins. Co., 18 A D 2d 1012, affd. 15 N Y 2d 821), defendant was under no obligation to defend her action against him and is not responsible for any legal expenses incurred by plaintiff in such defense (Goldberg v. Lumber Mutual Cas. Ins. Co., 297 N. Y. 148, 154.)
The judgment and order should be unanimously reversed, with $10 costs to defendant, motion denied and summary judgment granted to defendant dismissing the complaint.
Concur — Groat, Ritchie and Beckinella, JJ.
Judgment and order reversed, etc.